Decree affirmed. The husband appealed from a decree dismissing his libel *797for a divorce charging the wife with desertion. We need not recite the reported evidence. The decision rested to a large extent upon the credibility of witnesses. We cannot say that the judge was plainly wrong. The record discloses no error of law or fact. Goren v. Goren, 310 Mass. 284. Levanosky v. Levanosky, 311 Mass. 638, 639.
J. J. McGovern, (M. F. McDuffee with him,) for the libellant.
No argument nor brief for the libellee.